COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Geneva Colbert v. Pinnacle on Wilcrest
Appellate case number:      01-19-00412-CV
Trial court case number:    1131972
Trial court:                County Civil Court at Law No. 4 of Harris County

        Appellant, Geneva Colbert, has filed a notice of appeal of the trial court’s final
judgment signed on May 15, 2019. The clerk’s record filed in this Court includes
appellant’s “Statement of Inability to Afford Payment of Court Costs or an Appeal Bond”
filed in the trial court proceedings. See TEX. R. CIV. P. 145(a), (b), 510.9(c). The clerk’s
record does not reflect that any motion to require appellant to pay costs or any contest to
appellant’s statement was filed. See TEX. R. CIV. P. 145(f), 510.9(c)(2).
       Accordingly, the Clerk of this Court is directed to make an entry in this
Court’s records that appellant is allowed to proceed on appeal without payment of
costs. See TEX. R. CIV. P. 145(a), (c); TEX. R. APP. P. 20.1.
       The court reporter is directed to prepare and file with this Court a reporter’s record
at no cost to appellant. See TEX. R. CIV. P. 145(a), (c); TEX. R. APP. P. 35.1(a), 35.3(b).
The reporter’s record is due to be filed no later than September 12, 2019. See TEX.
R. APP. P. 35.1.
       Appellant has filed a motion for an extension of time to file her appellant’s brief.
Because a reporter’s record has not been filed, the appellate record is not complete and
appellant’s brief is not yet due. See TEX. R. APP. P. 34.1 (providing appellate record
consists of clerk’s record and, if necessary to appeal, reporter’s record); 38.6 (providing
date to file appellant’s brief is later of date clerk’s record or reporter’s record is filed).
Accordingly, the motion is dismissed as moot.

Judge’s signature: /s/ Julie Countiss
                    Acting individually        Acting for the Court

Date: ______________________

                                              1